IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-20,734-02


                   EX PARTE NATHANIEL LEWIS HUBERT, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                             CAUSE NO. W86-97846-I-B
                     IN THE CRIMINAL DISTRICT COURT NO. 2
                             FROM DALLAS COUNTY

       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to unlawful delivery

of less than 28 grams of cocaine and was placed on deferred adjudication community supervision

for five years. On July 7, 1988, the trial court adjudicated him guilty and sentenced him to ninety-

nine years’ imprisonment.

       This Court withdrew its 1994 decision on this writ, reconsidered the case on our own motion,

and remanded it to the trial court for findings of fact and conclusions of law addressing Applicant’s
                                                                                                     2

contention that the trial judge prejudged his punishment. Ex parte Hubert, No. WR-20,734-02 (Tex.

Crim. App. Sep. 11, 2013) (unpublished).

       After considering the original trial judge’s affidavit filed in response to the remand, the

habeas court has determined that Applicant is entitled to relief. We agree.

       Applicant is entitled to relief. Ex parte Brown, 158 S.W.3d 449 (Tex. Crim. App. 2005).

       Relief is granted. The sentence in Cause No. F-86-97846-SKNI in the Criminal District

Court No. 2 of Dallas County is set aside, and Applicant is remanded to the custody of the Sheriff

of Dallas County for a new punishment hearing. Any remaining claims challenging the validity of

the conviction are denied. The trial court shall issue any necessary bench warrant within 10 days after

the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 13, 2015
Do not publish